FONES, Justice,
dissenting.
I respectfully dissent.
The medical testimony in this case was inadequate to support an award of permanent partial disability.
Heretofore the rule as stated in Owens Illinois, Inc. v. Lane, 576 S.W.2d 348 (Tenn.1978), has been followed without exception:
The determination of the issue of permanency of all but the most obvious inju-*90ríes, such as loss of a member, is peculiarly within the realm of scientific knowledge. Thus, an award of permanent partial disability for an injury such as plaintiff Lane sustained must be supported by expert medical testimony that the resulting condition is permanent. See Bishop Baking v. Forgey, 538 S.W.2d 602 (Tenn.1976) and Floyd v. Tennessee Dickel Distilling Co., 225 Tenn. 65, 463 S.W.2d 684 (1971).
576 S.W.2d at 350.
On direct examination Dr. Stratton was asked to explain why he did not find that plaintiff had any degree of permanent partial disability, in light of the lifting restriction he recommended. The questions and answers were as follows:
Q. Well, my question is if the man has no disability, why would he have any restrictions as to what he lifted?
A. Well, initially he injured his neck, I presumed, that this was an injury on March 6, 1981, when he lifted or picked up a video cassette recorder. It would make sense to me not to do that again or limit his activities as to what he could tolerate.
Q. You do not consider that any disabili-
ty?
A. No.
On cross examination, that inquiry was pursued as follows:
Q. All right, sir. If I understand you correctly, the basis of your testimony is that the weight limitation that you have placed on him is a result of that degenerated disc space and not at all the result of his having lifted this video cassette recorder?
A. I made no attempt to separate the two. To me this man had a degenerated disc with a superimposed cervical strain. Cervical strains or muscular strains are transient things, and I would presume that this would eventually subside. If his initial symptoms were brought on by lifting something, why not stop lifting but continue working, just seems reasonable to me.
Dr. Stratton’s examinations on 4 May and 18 May, 1981, and the electromyogram that he ordered performed on plaintiff ruled out any neurological abnormality or pinched nerve or any other condition other than the degenerated cervical disc. The doctor saw plaintiff for the last time on 4 June 1981, at which time he testified that plaintiff told him he had tried to return to work but could not “tolerate it.” Dr. Strat-ton testified that since he had no further suggestions as to treatment, other than heat and aspirin, he discharged the patient from his care.
It is clear from Dr. Stratton’s testimony that he does not regard the cervical strain as a permanent injury because it is a transient thing. But he also found that plaintiff had a degenerated cervical disc at the C-6 interspace. While Dr. Stratton did not directly describe that degeneration as arthritic, he testified that he prescribed clino-ril, which he described as an anti-arthritic medication, and at a later visit he renewed that prescription.
It is equally clear that Dr. Stratton’s “recommendation” as he described it in a letter to the employer’s lawyer, was based on the assumption that if you received a cervical sprain from the combination of a congenital cervical disc condition and lifting a video cassette recorder, it may happen again, so why not try to avoid it, a non-scientific opinion.
The disability that plaintiff has is a congenital arthritic degeneration of a cervical disc that Dr. Stratton has refused to attribute to plaintiff’s work injury of 6 March 1981 and has refused to assign a degree of permanent impartial impairment. In those circumstances, no court in this State is authorized to award plaintiff a degree of permanent partial disability, under the case law that existed prior to the release of the majority opinion herein.